Case: 09-50910     Document: 00511134771          Page: 1    Date Filed: 06/08/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 8, 2010
                                     No. 09-50910
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

STEVEN MCGARY CARROLL,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:09-CV-405
                             USDC No. 1:03-CR-275-4


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        In November 2005, Steven McGary Carroll, federal prisoner # 25236-056,
was convicted by guilty plea of conspiracy to distribute more than five kilograms
of cocaine and was sentenced to 240 months of imprisonment and five years of
supervised release.        We may not issue a COA unless Carroll makes “a
substantial showing of the denial of a constitutional right.”                     28 U.S.C.
§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483 (2000).


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50910   Document: 00511134771 Page: 2        Date Filed: 06/08/2010
                                No. 09-50910

      Carroll argues that his guilty plea was invalid, the district court should
have conducted an evidentiary hearing before denying his § 2255 motion, and
the district court erred by denying his motion for recusal. Because Carroll has
not raised his claim alleging the ineffective assistance of his appellate counsel,
Carroll has abandoned that claim. See Hughes v. Johnson, 191 F.3d 607, 613
(5th Cir. 1999) (arguments not briefed in a COA motion are deemed abandoned).
      Carroll has failed to make the requisite showing to warrant a COA.
Accordingly, his request for a COA to appeal the denial of his § 2255 motion is
denied. See Slack, 529 U.S. at 484.
      We have previously held that a COA was not required to appeal the denial
of a motion to recuse. See Trevino v. Johnson, 168 F.3d 173, 176-78 (5th Cir.
1999).   Carroll’s basis for seeking recusal was a claim that lacked merit.
Accordingly, he has failed to show that the district court’s denial of his motion
for recusal was an abuse of discretion. United States v. MMR Corp., 954 F.2d
1040, 1044 (5th Cir. 1992). Thus, the district court’s judgment denying Carroll’s
motion to recuse is affirmed.
      Carroll has also requested appointment of counsel to pursue this appeal.
Because the interests of justice do not require appointment of counsel in this
case, his request is denied. See Schwander v. Blackburn, 750 F.2d 494, 502 (5th
Cir. 1985).
      COA DENIED; REQUEST FOR APPOINTMENT OF COUNSEL
DENIED; JUDGMENT AFFIRMED.




                                        2